Case 1:19-cv-00668-CMA-KLM Document 8 Filed 04/21/19 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


  Civil Action No. 1:19-cv-00668

  LILLEBABY, LLC,
                                 Plaintiff,
                           v.                           DEMAND FOR JURY TRIAL
  BYKAY BV,
                                 Defendant.




                                  NOTICE OF RELATED CASES


         Pursuant to D.C.Colo.LCivR 3.2, Plaintiff, by and through counsel, hereby submit this
  Notice of Related Cases identifying all cases pending in this or any other federal, state, or foreign
  jurisdiction that have “common facts and claims” and “have at least one party in common” or
  “are filed serially or collectively as a group by the same attorney or law firm.”
         On April 5, 2019, the International Trade Commission issued a Notice of Institution of
  Investigation of Certain Child Carriers and Components Thereof, Inv. No. 337-TA-1154, filed
  by Plaintiff LILLEBaby, LLC.
Case 1:19-cv-00668-CMA-KLM Document 8 Filed 04/21/19 USDC Colorado Page 2 of 2




                                              U.S. Dist. Court for the      International Trade
                                              Dist. of Colorado Action    Commission Investigation

  LILLEbaby v. Boba Inc. d/b/a Beco
                                                    1:19-cv-00657          Inv. No. 337-TA-1154
  Baby Carrier
  LILLEbaby v. Mountain Buggy a/k/a
                                                    1:19-cv-00662          Inv. No. 337-TA-1154
  Phil & Teds USA Inc.
  LILLEbaby v. MiniMonkey BV                        1:19-cv-00663          Inv. No. 337-TA-1154
  LILLEbaby v. L’Echarpe Porte Bonheur,
                                                    1:19-cv-00664          Inv. No. 337-TA-1154
  Inc. d/b/a Chimparoo
  LILLEbaby v. ByKay BV                             1:19-cv-00668          Inv. No. 337-TA-1154
  LILLEbaby v. Isara, Deneris Trade SRL             1:19-cv-00670          Inv. No. 337-TA-1154
  LILLEbaby v. JonoBaby BabyTragen                  1:19-cv-00671          Inv. No. 337-TA-1154
  LILLEbaby v. Kokadi GmbH & Co. KG                 1:19-cv-00672          Inv. No. 337-TA-1154
  LILLEbaby v. Lenny Lamb Sp. Z.o.o.
                                                    1:19-cv-00673          Inv. No. 337-TA-1154
  Sp.K.
  LILLEbaby v. Soul US Inc.                         1:19-cv-00675          Inv. No. 337-TA-1154
  LILLEbaby v. Tingtao Sunveno Co., Ltd.            1:19-cv-00676          Inv. No. 337-TA-1154
  LILLEbaby v. Wuxi Kangarouse Trading
  Co. Ltd. Enterprises d/b/a Kangarouse;
  Nantong Shi Keen Home Textile; Jing               1:19-cv-00677          Inv. No. 337-TA-1154
  Jiang Dimarco Packaging & Gifts Co.
  Ltd. and Jiangsu Matrix Textile Co., Ltd.
  LILLEbaby v. Quanzhou Mingrui Bags
                                                    1:19-cv-00678          Inv. No. 337-TA-1154
  Co. Ltd.


  Respectfully Submitted,


  April 21, 2019
                                              By:    /s/ Christopher L. Limpus

                                                     Christopher L. Limpus
                                                     LIMPUS & LIMPUS
                                                     7723 Arlington Drive
                                                     Boulder, Colorado 80303
                                                     Telephone: (303) 731-9540
                                                     Chris@limpuslaw.com

                                                     Attorneys for Plaintiff LILLEbaby, LLC
